SteveNS, J.
(specially concurring). I think the-right result was reached by the chancellor in this case, and that the final decree appealed from should he affirmed. I have some doubt on the point discussed in the opinion of the court and the conclusion there' *223reached that the report of the swamp land commissioner was in itself sufficient to vest the title in the purchaser. In a technical sense this means that the report of the • commissioner operated as a patent. But manifestly under the act of 1857 this report of the commissioner is made competent evidence of the fact that the state sold the land and received the money therefor. The act itself expressly provides that:
“A copy of such report, duly authenticated, shall be evidence of the matters therein contained in any court of law or equity in this state.” • .
This report shows that the land in question was sold to Eugenia Isaacs in June, 1858. When it was sold and the consideration received and accepted by the duly constituted authorities- of the state, the equitable title passed, and the land was thereafter subject to taxation. Being subject to taxation, the lands were sold for taxes in 1897, and through this tax sale the complainant claims title. The legislature by the act of 1857 was attempting to dispose of the lands in a way to accomplish the purpose which the national Congress had in enacting the act of 1850 (Act Cong. Sept. 28, 1850, chapter 84, 9 Stat. 519 [U. S. Comp. St. 1916, sections 4958-4960]), granting the wet and overflowed lands to the state. The state evidently desired its inhabitants to enter and settle upon, these wet lands, drain, reclaim, and utilize them. The state permitted this land which had been duly sold by the swamp land commissioner to be placed upon the assessment rolls and state and county taxes to be exacted thereon and, so far as this record discloses, nowhere repudiated the sale made to Eugenia Isaacs. It is not shown that the written report of the swamp land commissioner of Harrison county was incorrect in any particular, and no suspicion is cast against this public record. The integrity of the record being unquestioned, it is competent evidence* of the sale, and at least shows that the equitable title passed from the state. If the *224state is shown by its own records -to have sold this land to Eugenia Isaacs, tlien the state in equity should not have sold it to any one else at a later period. The state and its second assignee, the complainant herein, should be bound by the same high, standards of morals and equity as the state exacts of its citizens generally in their dealings one with the other. Without discussing in detail, therefore, the several acts of the legislature dealing with swamp and overflowed land or previous decisions of this court, I think equity has been done in this case, and that this view of the law is not in conflict with any previous decision of this court, and especially Clements v. Anderson, 46 Miss. 581, so much relied upon by appellant.

Affirmed.